Case: 4:17-cv-02498-AGF Doc. #: 110 Filed: 01/18/19 Page: 1 of 1 PageID #: 1133



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

SARAH MOLINA, et al.,               )
                                    )
           Plaintiffs,              )
                                    )
     vs.                            )             Case No. 4:17-CV-2498-AGF
                                    )
CITY OF ST. LOUIS, MISSOURI, et al. )
                                    )
           Defendants.              )

                                         ORDER

       Upon consultation with counsel for the parties,

       IT IS HEREBY ORDERED that the Court shall hold a telephone conference

with counsel for the parties on Tuesday, January 22, 2019, at 3:00 p.m. to explore

solutions to their challenges with respect to electronic discovery.



                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE
Dated this 18th day of January, 2019.




                                             1
